Citation Nr: 1400949	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-37 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating for individual unemployablity due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to November 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the November 2011 rating decision, the RO denied a rating in excess of 30 percent for PTSD, and in November 2011 the Veteran filed a notice of disagreement.  In a statement received in December 2011, the Veteran stated that he felt that a rating of 50 percent for his PTSD symptoms was fair, and in a February 2013 statement to VA, the Veteran's representative acknowledged that the Veteran would consider a 50 percent rating for his PTSD to be a complete grant of benefits sought in his notice of disagreement. 

In a February 2013 rating decision, the RO granted a rating of 50 percent for the Veteran's PTSD, effective February 14, 2011, the date of his claim for increase.  The RO informed the Veteran that the decision was considered a complete grant of benefits sought on notice of disagreement, as the Veteran had indicated that he would consider a grant of 50 percent to be a full grant of benefits.  

However, the following the February 2013 RO decision, the Veteran did not withdraw his appeal.  See 38 C.F.R. § 20.204(b).  Furthermore, in a May 2013 brief, the Veteran's representative stated that, although a 50 percent rating had been awarded, the Veteran felt that a 70 percent rating was deserved due to the severity of his disability.  Therefore this issue must be remanded in order for the RO to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  

As the resolution of the Veteran's PTSD claim might be determinative of the Veteran's TDIU claim, the issues are inextricably intertwined, and the TDIU issue must also be remanded.  See 38 C.F.R. § 4.16(a); see also Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case, and notify the Veteran of his appellate rights with respect to the issue of entitlement to a rating in excess of 50 percent for PTSD.  In the notice and statement of the case, remind the Veteran that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  If the Veteran perfects an appeal as to the issue, return the matter to the Board for appellate review.

2.  After completing the above and any other development deemed necessary, readjudicate the TDIU issue on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


